DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
In that response, claims 1, 10, and 16 were amended.  Claims 1-20 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon (US 2007/0110792) in view of Branham (US 2010/0018641).
Simon is drawn to a cosmetic care article comprising a medium of a rapidly water-soluble (para. 0036: less than 30 seconds), non-woven fabric of “interlocking fibers” (para.0046; see title; abstract; paras. 0036, 0044, 0045, 0053, 0061-62, 0064, 0077-86, 0092, 0129-34, 0140-43; claims 1-8, 29, 30, 35; Fig. 4 and accompanying text).  Figure 4 shows that the “interlocking” fibers are entangled to form the medium (see also Figure 3).  The article also comprises cosmetic or hair care actives within the medium’s fiber (paras. 0044-45). Active agents specifically taught include antidandruff agents, shampoos, and hair conditioners including surfactants (para,0129). In Figure 4 the active agent is “dispersed, e.g., in uniform manner within the medium, in particular within a single fibrous layer of the medium” (para. 0142; see para.0056).  To prevent premature dissolution of the fibers, water is removed (para. 0145). 
Simon teaches using as a medium the Kuralon K-II WN2 sheets having a basis weight of 60 gsm, 80 gsm,  (paras.0150, 0155, 0160).  The cosmetic agent within the medium at 10 to 1000% by weight relative to weight of the medium (para.0045), which includes the “greater than 20% by weight on a dry filament basis” in the present claims.  
Simon does not specifically teach an example article comprising fibers having a diameter between 1 and 100 microns as measured according to the Diameter Test Method as recited in claims 1, 10, and 16.
However Branham teaches electrospun nanofibers forming a nonwoven web configured to deliver skin wellness agents (title; abstract).  The nanofibers have an average diameter of less than about 5 microns, e.g., 5 microns (abstract; paras.0003, 0038). The nanofibers comprise water soluble polymers, and up to about 50% by weight of a skin wellness agent incorporated within the structure of the nanofibers (paras. 0028, 0033-37; see paras. 0020-27).  Surfactants may be incorporated into the nanofibers (para. 0037).  Figure 1 shows a plurality of inter-entangled filaments 15.  “Although the electrospun nanofibers 15 are shown as discontinuous fibers, the nanofibers 15 can have any length desired, and may be continuously electrospun.” (Para. 0043).  The discontinuous fibers and continuously electrospun nanofibers are collected (para. 0040; Fig. 2), where they would comprise “a plurality of inter-entangled filaments associated with one another such that a web material is formed” as in the instant claims.  Branham teaches that “controlling the degree of solubility or swellability of the hydrophilic polymer can lead to control of the rate of release of the skin wellness agent” (para. 0021). Various monomers may be included to increase water solubility (para.0027), i.e., “dissolution aid”.  
Branham’s nanofibers have an average diameter between about 50 nm to about 5000 nm or 5 microns, which range overlaps that in claims 1, 10, and 16 (para. 0038).  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Simon and Branham and use medium comprising fibers having diameters of less than about 5 microns that Branham teaches as recited in the instant claims. The skilled person would have been motivated to do so because both are drawn to web materials comprising inter-entangled fibers that comprise and then release cosmetic care agents, and Branham expressly teaches that fibers having diameters of less than about 5 microns are suited for such applications.
Simon and Branham does not refer to the Dissolution Test Method and Diameter Test Method (claims 1, 10, 16) or the Water Content Test Method (claim 6), however it appears that the particular method of measuring the dissolution time, e.g., using Cincinnati city water, or measuring the diameter or water content should not affect the measurement to a significant degree.  Any difference in the method of testing for dissolution is not expected to result in Simon’s rapidly water-soluble article taking longer than 950 s/g, since Simon teaches dissolution time as short as less than 30 seconds. 
Regarding the MD Peak Elongation (claim 10) and GM Modulus (claim 16) limitations, Simon and Branham do not expressly disclose these parameters.  However for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. MPEP §2112.01(1). Here any structural difference between Simon and the instant claims is unclear because Simon does not expressly disclose the diameter of the fiber in its medium.  However it meets the other functional limitations such as fast dissolution in water, active agent content, entangled fibers, and basis weight.  The instant claims do not limit the active by its physical properties, and based on the other concomitant features that Simon’s article does possess, they are presumed to meet the elongation and GM Modulus limitations.
Furthermore, the following is noted:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

This list of examples is not intended to be exhaustive... For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

MPEP §2103(I)(C) (emphases added). Here the above physical parameters suggest but do not require the particular structure, e.g., the filament-forming material, to obtain the properties recited in the wherein clauses. Thus they do not limit the scope of the claim and are not afforded patentable weight.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9175250 in view of Branham.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants.  The present claims further recite the basis weight of 79 to 500 g/m2, however as noted above Branham teaches an overlapping range of basis weight from which the person of ordinary skill could optimize depending on the particular application at hand.  Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9480628 in view of Branham.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants, recited in both claim sets.  The present claims further recite the basis weight of 79 to 500 g/m2, however as noted above Branham teaches an overlapping range of basis weight from which the person of ordinary skill could optimize depending on the particular application at hand.  Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8785361.   
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants in the ‘361 patent’s dependent claims, and recites the average dissolution time which is in a dependent claim in the ‘361 patent. Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9421153 in view of Branham.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants in the ‘153 patent’s dependent claims, and recites the average dissolution time which is in a dependent claim in the ‘153 patent. The present claims further recite the basis weight of 79 to 500 g/m2, however as noted above Branham teaches an overlapping range of basis weight from which the person of ordinary skill could optimize depending on the particular application at hand.  Thus these claims are not patentably distinct.

Response to Arguments
Applicants requested that the provisional rejection(s) be held in abeyance.  The double patenting rejections are maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejections.

CONCLUSION
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615